DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/21 has been entered.
Claim Rejections - 35 USC § 103
Claims 1-3, 5-10, 12, 14-18 and 20-23are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 4,526,693 – cited previously) in view of Weiss et al. (US 2,856,356 – cited previously) and Van Slyke (US 5,635,457).
With respect to independent claim 1, Son et al. discloses a method comprising: drilling through a plurality of differing zones of a subterranean formation (col. 1, l. 8-10; col. 1, l. 58-66; col. 2, l. 20-25) using a drilling fluid comprising: a non-oleaginous continuous phase (col. 2, l. 18-20, wherein an aqueous drilling fluid is disclosed); an oleaginous discontinuous phase (col. 2, l. 60-62); at least one viscosifier (col. 2, l. 45-50) and at least one first salt dissolved into the non-oleaginous phase (col. 2, l. 33-41), wherein the at least one first salt is selected from the group as claimed (col. 2, l. 33-41, wherein at least sodium chloride is provided for), and a density of the drilling fluid ranges from 8.0 ppg to 11.0 ppg (col. 2, l. 9-13).
if a lower weight fluid is desired, and, further, specifies wherein the weight can be in the range of 8.5 to 18 ppg (col. 2, l. 9-13).  Since the range of density of the fluid of Son et al. overlaps that which is instantly claimed, and, further, since Son et al. specifies wherein the inclusion of the hydrocarbon fluid that is used to form an emulsion in the aqueous based drilling fluid provides for a lower weight fluid if desired, it would have been obvious to one having ordinary skill in the art to provide for a density within the range as instantly claimed when creating the drilling fluid of Son et al., as set forth above, since the reference clearly suggests a density overlapping the range as claimed, wherein the inclusion of the hydrocarbon provides for such lower density values and it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With regard to the amount of the at least one first salt dissolved into the non-oleaginous continuous phase is maintained such that a density of the drilling fluid varies no more than 10% while drilling through the plurality of differing zones, Son et al. discloses wherein use of the disclosed drilling fluid prevents salt erosion in formations wherein soluble salts are present (col. 9, l. 65- col. 10, l. 9), thus establishing the fluids as insensitive to the salts contained in the formation.  Although silent to how such relates to density, Weiss et al. suggests wherein drilling fluids insensitive to contamination by salt from a formation are capable of being more readily maintained at a given density when employed as a drilling fluid during drilling (col. 2, l. 23-32).  As such, since Son et al. discloses wherein the amount of sodium chloride present within the drilling fluid is maintained so that the fluid is saturated at higher temperatures encountered while In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Son et al. discloses wherein the viscosifying agent added to the aqueous based drilling fluid comprises a prehydrated bentonite, attapulgite, sepiolite, or the like (col. 2, l. 45-50).  The reference, however, fails to disclose wherein the at least one viscosifier is a saponite clay as claimed.  Van Slyke suggests drilling fluids used in subterranean formation oil and gas recovery operations (col. 1, l. 5-9) wherein exemplary viscosifiers suggested for use therein include clays such as bentonite, attapulgite, and saponite (col. 9, l. 36-44).  Since both Son et al. and Van Slyke teach bentonite and attapulgite as exemplary viscosifiers for use in well drilling fluids, wherein Van Slyke suggests saponite as an alternative thereto, it would have been obvious to one having ordinary skill in the art to saponite as a viscosifying agent in Son et al. in order to yield the predictable result of adjusting the viscosity of the drilling fluid therewith.  A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If 
With respect to depending claim 2, Son et al. discloses the non-oleaginous continuous phase as claimed (col. 2, l. 27-35).
With respect to depending claim 3, Son et al. discloses wherein the non-oleaginous continuous phase substantially saturated with the at least one first salt (col. 2, l. 33-42).
With respect to depending claim 5, Son et al. discloses wherein the oleaginous discontinuous phase is selected from the group as claimed (col. 2, l. 9-11).
With respect to depending claim 6, Son et al. discloses wherein the at least one zone of the subterranean formation comprises at least one second salt, wherein the at least one first salt and the at least one second salt are the same salt (col. 9, l. 28-40, wherein sodium chloride is the predominant salt in the formation and sodium chloride is the salt present in the drilling fluid).
With respect to depending claim 7, Son et al. discloses wherein the subterranean formation comprises swellable clay (col. 1, l. 19-27).
With respect to depending claim 8, Son et al. discloses wherein drilling through the plurality of different zones of the subterranean formation occurs without changing the drilling fluid used during the drilling (col. 1, l. 47-66).  
With respect to depending claim 9, Son et al. does not disclose running a casing into the formation, and, as such, appears to suggest drilling through the plurality of differing zones without running a casing into an upper zone as claimed (col. 3, l. 41-54).  Since Son et al. does not explicitly require the provision of a casing in the upper zone, one having ordinary skill in the art would be motivated to try the method of Son et al. without running a casing into the upper 
With respect to independent claim 10, Son et al. discloses a method comprising: drilling into at least an upper zone of a subterranean formation having at least one first salt therein (col. 1, l. 8-10; col. 1, l. 58-66; col. 2, l. 20-25) with a drilling fluid comprising: a non-oleaginous continuous phase (col. 2, l. 18-20, wherein an aqueous drilling fluid is disclosed); an oleaginous discontinuous phase (col. 2, l. 60-62); at least one viscosifier (col. 2, l. 45-50); and at least one second salt dissolved into the non-oleaginous phase (col. 2, l. 33-41), wherein the non-oleaginous continuous phase is an aqueous phase (col. 2, l. 18-20), an amount of the at least one second salt is dissolved in the aqueous phase, the at least one second salt is selected from the group as claimed (col. 2, l. 33-41, wherein at least sodium chloride is provided for), and a density of the drilling fluid ranges from 8.0 ppg to 11.0 ppg (col. 2, l. 9-13); and drilling into at least one selected from an intermediate zone and a lower zone of the subterranean formation using the drilling fluid (col. 1, l. 46-66; col. 3, l. 41-54).
With regard to the density of the fluid, Son et al. discloses wherein the hydrocarbon fluid can be admixed with the drilling fluid if a lower weight fluid is desired, and, further, specifies wherein the weight can be in the range of 8.5 to 18 ppg (col. 2, l. 9-13).  Since the range of density of the fluid of Son et al. overlaps that which is instantly claimed, and, further, since Son et al. specifies wherein the inclusion of the hydrocarbon fluid that is used to form an emulsion in the aqueous based drilling fluid provides for a lower weight fluid if desired, it would have been obvious to one having ordinary skill in the art to provide for a density within the range as instantly claimed when creating the drilling fluid of Son et al., as set forth above, since the reference clearly suggests a density overlapping the range as claimed, wherein the inclusion of In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With regard to the amount of the at least one second salt dissolved into the non-oleaginous continuous phase/aqueous phase as up to 4 wt% of saturation, Son et al. discloses wherein the drilling fluid is substantially saturated with the second salt (col. 2, l. 33-44), wherein such a saturation renders the fluid relatively insensitive to salt contamination that may arise while drilling through various formations (col. 1, l. 5-66).  The Examiner notes, this is the same purpose for which the amount of salt dissolved into the non-oleaginous phase is maintained by Applicant, as noted in [0028] of the specification as originally filed.  Since the fluid of Son et al. achieves the same purpose of the fluid of Applicant, one having ordinary skill would recognize the optimal amount of second salt to provide dissolved up to saturation in order to optimize such prevention of salt contamination from the formation since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
With regard to the amount of salt dissolved as maintaining that the density of the drilling fluid does not vary more than 10% while drilling, Son et al. discloses wherein use of the disclosed drilling fluid prevents salt erosion in formations wherein soluble salts are present (col. 9, l. 65- col. 10, l. 9), thus establishing the fluids as insensitive to the salts contained in the formation.  Although silent to how such relates to density, Weiss et al. suggests wherein drilling fluids insensitive to contamination by salt from a formation are capable of being more readily In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Son et al. discloses wherein the viscosifying agent added to the aqueous based drilling fluid comprises a prehydrated bentonite, attapulgite, sepiolite, or the like (col. 2, l. 45-50).  The reference, however, fails to disclose wherein the at least one viscosifier is a saponite clay as claimed.  Van Slyke suggests drilling fluids used in subterranean formation oil and gas recovery operations (col. 1, l. 5-9) wherein exemplary viscosifiers suggested for use therein include clays such as bentonite, attapulgite, and saponite (col. 9, l. 36-44).  Since both Son et al. and Van Slyke teach bentonite and attapulgite as exemplary viscosifiers for use in well drilling fluids, wherein Van Slyke suggests saponite as an alternative thereto, it would have been obvious to one having ordinary skill in the art to saponite as a viscosifying agent in Son et al. in order to yield 
With respect to depending claim 12, Son et al. discloses the aqueous phase as claimed (col. 2, l. 27-35).
With respect to depending claim 14, Son et al. discloses wherein the at least one first salt and the at least one second salt are the same salt (col. 9, l. 28-40, wherein sodium chloride is the predominant salt in the formation and sodium chloride is the salt present in the drilling fluid).
With respect to depending claim 15, Son fails to explicitly suggest wherein the at least one selected from the intermediate zone and the lower zone of the subterranean formation has a lower pressure than the upper zone containing the first salt; the reference does, however, suggest wherein successive zones are drilled through (col. 1, l. 47-52; col. 3, l. 41-54).  Weiss et al. teaches drilling through a salt zone of a formation, wherein it is further suggested, high pressure salt water flow is encountered therein, thus providing for an upper salt containing zone having a higher pressure (col. 2, l. 28-32).  As such, it would have been obvious when drilling through an upper zone containing a salt into a successive zone using the method of Son et al. to drill into at least one intermediate or lower zone having a lower pressure than the upper zone having high pressure salt water flow therein in order to drill through the salt formation into a successive formation that is lower.  
With respect to depending claim 16, Son et al. discloses wherein drilling through the at least one selected from the intermediate zone and the lower zone occurs without changing the drilling fluid used during the drilling (col. 1, l. 47-66).  

With respect to independent claim 18, Son et al. discloses a method comprising: drilling into at least an upper zone of a subterranean formation having swellable clays therein (col. 1, l. 5-28; col. 1, l. 47-66) with a drilling fluid comprising: a non-oleaginous continuous phase (col. 2, l. 18-20, wherein an aqueous drilling fluid is disclosed); an oleaginous discontinuous phase (col. 2, l. 60-62); a clay viscosifier (col. 2, l. 45-48); and at least one salt dissolved into the non-oleaginous phase (col. 2, l. 33-41) such that a reactivity of the swellable clay is reduced (col. 1, l. 46-66) and the at least one salt is selected from the group as claimed (col. 2, l. 33-41, wherein at least sodium chloride is provided for); and drilling into at least one selected from an intermediate zone and a lower zone of the subterranean formation (col. 1, l. 47-52; col. 3, l. 41-54).
 Son et al. fails to explicitly suggest wherein the at least one selected from the intermediate zone and the lower zone of the subterranean formation has a lower pressure than the upper zone having swellable clays therein; the reference does, however, suggest wherein successive zones are drilled through (col. 1, l. 47-52; col. 3, l. 41-54).  Weiss et al. teaches drilling through formations containing shales/salts, wherein it is further suggested, high pressure salt water flow is encountered therein, thus providing for an upper zone having a higher pressure (col. 2, l. 28-32).  As such, it would have been obvious when drilling through an upper zone 
Son et al. discloses wherein the viscosifying agent added to the aqueous based drilling fluid comprises a prehydrated bentonite, attapulgite, sepiolite, or the like (col. 2, l. 45-50).  The reference, however, fails to disclose wherein the at least one viscosifier is a saponite clay as claimed.  Van Slyke suggests drilling fluids used in subterranean formation oil and gas recovery operations (col. 1, l. 5-9) wherein exemplary viscosifiers suggested for use therein include clays such as bentonite, attapulgite, and saponite (col. 9, l. 36-44).  Since both Son et al. and Van Slyke teach bentonite and attapulgite as exemplary viscosifiers for use in well drilling fluids, wherein Van Slyke suggests saponite as an alternative thereto, it would have been obvious to one having ordinary skill in the art to saponite as a viscosifying agent in Son et al. in order to yield the predictable result of adjusting the viscosity of the drilling fluid therewith.  A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  
With respect to depending claim 20, Son et al. discloses the at least one salt as claimed (col. 2, l. 26-44).
With respect to depending claim 21, Son et al. discloses wherein drilling through the at least one selected from the intermediate zone and the lower zone occurs without changing the drilling fluid used during the drilling (col. 1, l. 47-66).  

With respect to depending claim 23, Son et al. discloses wherein the at least one salt is sodium chloride; the reference further suggests a presence thereof from about 65 to 150 ppb, wherein it is suggested the quantity of sodium chloride necessary to saturate the fluid at the existing aqueous fluid temperature dissolves and the remainder remains suspended in the fluid; in instances wherein the aqueous fluid comprises brine, Son et al. notes a lesser amount of sodium chloride will be required (col. 2, l. 26-44).  Although silent to the presence of sodium chloride as within the range as claimed, since Son et al. suggests wherein the amount necessary is dependent upon the existing aqueous fluid temperature, one having ordinary skill in the art would recognize the optimal amount approximating about 65 ppb to include since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality.  In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018).

Response to Arguments
Applicant’s arguments with respect to the rejections of claims over the prior art as applied in the previous final rejection have been fully considered.  In view of Applicant’s amendments with respect to the viscosifying agent, the rejection with respect thereto has been withdrawn.  However, a new grounds of rejection is now set forth above in view of further consideration of Applicant’s instantly claimed saponite.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
01/06/22